Title: To James Madison from George Joy, 5 February 1823
From: Joy, George
To: Madison, James


                
                    Dear sir
                    Brighton 5th Febry. 1823.
                
                I wrote you on the 30th Ult: to take the first Conveyance from London or Liverpool; and I now find my Letter will go by the Packet of the 8th Inst. from the latter port, for which this may possibly be in time. I ought to have added, as I had here no Copy of my Letter to Captn. Pott, that my Instructions to him were to change the direction of the parcel from his name to yours and either send it forward carefully himself or leave the Collector to do it, as he should be advised; or to that effect.
                The Speech of the King of france must have been in Liverpool in time for the packet of the 1st Inst: and I do not grudge to my friend Maury the Credit and Eclat of a first Communication; which you will probably receive from him. I like to be useful in this way; but I like better that you should be early advised on an interesting topic.
                By the packet of the 8th you will also receive the Speech of the King of England; and if we are rightly informed here the Amendments to be proposed, in the House of Lords by Lord Lansdown, and in the Commons by Mr Brougham; which will supercede all anticipatory Speculations on these subjects. And ’tis well—for between the plain course which the Policy and Necessities of the Country call for, and the Bias to Error, it would be difficult to form an opinion of the measures to be adopted.
                I wish the Spaniard & the Portuguese may settle down with a Constitution in which Security blended with liberty may give a spring to Industry—partial pecuniary Interests might suffer from it for a time; but the aggregate even of these would be benefitted, and the approximation of the triumph of freedom promoted; but I am far from approving the Canningisms and Cobbetisms that appear in their Correspondence with the foreign Ministers. Say even they were provoked—a contrastic style were better. There is a want of Dignity in their responses which savours too much of the Bully for men of moral valour; and it was the less to be expected from the moderation in fact with which they have hitherto conducted the revolution.
                The subjects of the Speech have been kept with more than ordinary Secrecy—probably, because “They could not tell us what they did not know.” There has undoubtedly been much vacillation in the french Cabinet, and it should seem that the Duc de Villele had promised not to oppose the war if his proposal to the Spaniard should be rejected. The discussions here are as lively and entertaining as if a few hours would not settle the question—the discrepancy between the professions of the government and the scope of the govt: Newspapers creates a glorious puzzle; yet Mr Vansittart said a year ago in the House that there had been many things in the Courier, which is the cheif of them, that he could not approve, and the

palpable evidences of stockjobbing, which it has lately exhibited, are as disgusting as a Lottery puff. The short history of the Congress at Verona, as respects this Country, I take to be this. The Duke of Wellington, who was never the Marquis Wellesley, was sent, in ill health and with un⟨connected?⟩ Ideas, to meet the other mighty men of valour; who found his military notions of discipline and subjugation not uncongenial with their autocratical—when this was perceived instructions were sent him by Lord Liverpool (Mr: Frederick Robinson, who does not favor Legitimacy against Liberty abroad, being of the Counsel) not to be quite so pliant—and he followed orders. I believe there is some truth in the anecdote of his Conversation with the King of France, which terminated in the Compliment from this last that he liked him too well as a friend to wish to see him an enemy. Whether his ⟨love?⟩, or his instructions extended to the provisions of the treaty of Utrecht does not appear; but he ought to have said that England would never see France, Buonapartical or Bourbonical, in quiet possession of Spain.
                Mais revenons à nos moutons. On the subject of the Eliza and Rising Sun, on which I have already troubled you more than once, it may be proper that you should know that no secret instructions were given to the super Cargo—against the Laws of trade in any Country I never did act, nor did I ever authorise a breach of them in any other person; save that where an article has been prohibited, and no tax would admit it, I have bought it for use, as medicinal, but not for sale—a few pounds of Boston Chocolate, for example, which is purer and better than any money will buy here. I think smuggling to defraud the revenue or injure the fair trader, a breach of the 8th Command. But whe⟨n⟩ a small potentate, like the Emperor of Russ⟨ia⟩ is compelled under duresse to adopt a system of general exclusion, and afterwards allows an Artic⟨le⟩ of the first necessity to the poorest of his subjects to be imported; I have no scruples. This is the whole head and front of my offending. In the Case of the E. & RS. my Instructions were plainly written, and afterwards plainly printed. I had great Dependence on the supercargo but gave him no latitude inconsistent with these principles. He was moreover largely interested in the voyages; and could have no inducement on his arrival at Rio Janeiro, (where unquestionably he did not find the express permission that my instructions contemplated,) to adopt any other measures than what the safety and profit of the Concern required, under the Circumstances in which he found himself. Thus much I have thought it necessary to say for your satisfaction; that whatever may result from the perverse technicalities of the Law, you may be assured that everything was fairly intended by me and the Owners in Boston; and the measures adopted by the supercargo when he found his hand in the Lions mouth, were à notre insçu, and entirely his own.
                
                Here is the Speech just arrived, and our Sanhedrin (we have many politicians in this house) pronounce it milk and water; but you will see it before you receive this, or at the same time. It says more on the main point than was expected in this shape. The Newspapers are usually here some hours before the return of post; but owing to the length of the Debates they were not out in time for the morning Coaches. You will receive them then without any Comments from me, on which I congratulate you; and hope you may not have as much fatigue in reading this, as I have with my lame arm in writing; being always very truly, Dear sir, Your friend & Servt.
                
                    G. Joy
                
                
                    The Copy of my Letter to Captn: Pott will be sent from London with this; or in the package with the Prints and duplicate of the Books on my return to town.
                
            